Citation Nr: 1217154	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  05-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1972 to September 1972, and in the Navy from December 1974 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In September 2006, the Veteran testified at a Travel Board hearing in support of his claim before the undersigned Acting Veterans Law Judge.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c).

In December 2007, the Board reopened the Veteran's previously denied claim for service connection because he had submitted new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In December 2007 and in May 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for additional development.


FINDING OF FACT

The file contains a current clinical diagnosis of bipolar disorder, and chronicity and continuity of symptomatology for this condition is shown in and since active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), VA has certain duties to notify and assist the Veteran in his appeal; however, given that the full benefit sought by the Veteran is being granted in this decision, further discussion of how VA complied with those laws is unnecessary.

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2002).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that his current psychiatric disorder is related to service.  During the September 2006 Travel Board hearing, the Veteran testified that he experienced feelings of depression while in service.  Available service treatment records are negative for any complaints, diagnosis, or treatment of any psychiatric disability.

However, a current diagnosis of bipolar disorder is of record.  VA examination reports in May 2009 indicate that the Veteran currently has bipolar disorder.  As such, a current psychiatric disorder is shown.

The Board notes that, during the April 2009 VA examination, the Veteran made an observation that certain aspects of his disruptive behavior as a child are reminiscent of some of the same symptoms that he is experiencing with his currently diagnosed bipolar disorder. The VA examiner noted that it appeared that the time in the military had exacerbated some of the interpersonal difficulties that the Veteran demonstrated prior to entering the military.  In this regard, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. § 1111.

In assessing whether the Veteran was in sound condition upon entry into service, the available treatment records have been reviewed.  The Board notes that the August 1972 entrance examination and November 1974 navy entrance examination reflected normal psychiatric evaluations.  Further, the claims file does not contain clear and unmistakable evidence to rebut such presumption.  The Board acknowledges the April 2009 VA examination report which appears to indicate that the Veteran suffered from a psychiatric disorder prior to service.  According to the March 2012 addendum, the examiner clarified that he was only relying on the Veteran's report to state that a psychiatric disorder existed prior to his entry into service.  However, the United States Court of Appeals for Veterans Claims has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness. See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  The VA examiner further stated that he did not say that the Veteran had a preexisting mental health condition, only that it appears to may have been the case that he did.  See March 2012 addendum report.  As such, the Board will proceed under the premise that the Veteran's psychiatric disorder did not preexist service as the presumption of soundness has not been rebutted.  

Even if a chronic condition was not shown during service, service connection may still be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry, then, is whether the Veteran's current bipolar disorder was caused by any incident of service.

While navy personnel records make no specific mention of a psychiatric disability or psychiatric treatment, such records do note that the Veteran had several periods of unauthorized absence, had several altercations with fellow sailors, and was characterized by superiors as unreliable.  He was discharged in May 1976 "under honorable conditions" and not recommended for reenlistment due to "substandard personal behavior."

As noted above, the Veteran believes that his currently diagnosed bipolar disorder was incurred during active service.  It is within the Veteran's competency to report symptomatology of a psychiatric disorder and there is no reason to question the credibility of the Veteran's account of such symptomatology.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person, the Veteran is not competent to testify that such disability was caused by his military service.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, there is no indication in the record that the Veteran is a physician or other health care professional.  Consequently, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

However, the competent evidence of record is in equipoise as to whether the Veteran currently has a psychiatric disorder that is related to his periods of service.  In that regard, there are medical opinions that are both for and against the Veteran's claim.

The competent evidence in support of the claim consists of an opinion by Dr. I.G. dated in July 2004.  In the July 2004 statement, Dr. I.G. indicated that the Veteran responded to the stresses of military life by developing a mood disorder characterized by "periods of depression and other periods of extreme irritability and anger," and that these symptoms represented the onset of his chronic bipolar disorder.  

The evidence of record which is against the Veteran's claim consists of a July 2004 VA case report and an April 2009 VA examination report.  In the July 2004 case report, Dr. S.T. indicated that the Veteran's bipolar disorder had its onset in 1979, which is approximately three years after his last discharge from service.  The April 2009 VA examiner similarly stated that it is less than likely that the Veteran's bipolar condition is related to any incidents in the military service.  

Contrarily, in both June 2010 and March 2012 addendums to the April 2009 report, the examiner indicated that the Veteran's time in the military clearly and significantly exacerbated some of his psychiatric symptomatology and interpersonal difficulties beyond their natural progression.  

Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran currently has bipolar disorder that is related to his period of service.  When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Here, no diagnoses of bipolar disorder were made in service.  However, the Veteran is competent to state that he has had difficulty coping since service due to mental health symptomatology.  Additionally, while October 1982, June 1996, and September 1997 VA psychiatric examinations failed to address the matter of nexus, these examination reports did chronicle the Veteran's complaints of psychiatric symptomatology.  Further, the 2004 VA examiner's opinion is problematic as it is largely conclusory in nature and offered little in the way of explanation or underlying rationale.  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) '(observing that the failure of a physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  As to the 2009 VA medical opinion, and June 2010 and March 2012 addendums, the Board finds that, while the opinions are somewhat internally contradictory and confuse the legal criteria for the presumptions of soundness and aggravation, on the whole the opinions put the question of medical nexus into equipoise.  In that regard, while the VA examiner concluded that it is less than likely that the Veteran's bipolar condition is related to any incidents in the military service, he also stated that it appears that the Veteran's time in service clearly and significantly exacerbated an existing psychiatric disorder.  Because the Veteran, as found above, is legally entitled to the presumption of soundness with respect to a mental health condition, the Board, applying the benefit of the doubt, interprets the examiner's opinion and two addendums as stating that a bipolar disorder had its onset during service.  

While the Board could remand this case yet again to obtain an additional examination and medical opinion that provides a more detailed discussion regarding the relationship between the current bipolar disorder and service, the Board concludes that, given the lay and documented clinical evidence of chronicity and continuity of symptomatology of bipolar disorder in and since service as discussed above, the evidence is in at least equipoise as to the matter of whether the currently manifested bipolar disorder is etiologically linked to service.  Accordingly, a remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.)

Accordingly, as the Board finds the Veteran's reports of psychiatric symptomatology to be credible, and because a private examiner has related the Veteran's bipolar disorder to service, the Board concludes that service connection is warranted for this condition.  

Under the circumstances, and with the resolution of all reasonable doubt in the Veteran's favor, his claim of entitlement to service connection for bipolar disorder is granted.  See 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bipolar disorder is granted.




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


